In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Miller, J.), dated November 6, 2009, which denied her motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
Although the plaintiff established, prima facie, her entitlement to judgment as a matter of law on the issue of liability, in opposition, the defendants raised a triable issue of fact. Accordingly, the plaintiffs motion for summary judgment on the issue of liability was properly denied. Dillon, J.E, Balkin, Belen and Lott, JJ., concur.